DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After review and reconsideration, the finality of the Office action of 9-15-2021 is withdrawn in light of the rejections below.
The amendment filed 1-11-2022 has been entered.

Claim 40 has been amended.  Claim 70 has been canceled.  Claims 40, 62-67, 69 and 71-74 are pending and under consideration.

It is noted that the instant claims do not comply with 37 CFR 1.121 in that claims 64, 65 67 and 69 carry the status identifier of “Currently Amended” rather than “Previously Presented” and claims 71-74 carry the status identifier of “New” rather than “Previously Presented”.  A complete response to this Office action must include a claim set in compliance with 37 C.F.R. 1.121.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 35 U.S.C. 365(c) as follows: all of the instant claims require subjecting the mutant antibodies to a third assay under conditions of the first value or the condition in the absence of the molecule or ion and  subjecting the mutant antibodies to a fourth assay under conditions of the second value or the condition in the absence of the molecule or ion, and obtaining one or more conditionally active antibodies or fragments thereof by, in part, selecting  mutant antibodies or fragments thereof that have a ratio of binding to the antigen in the third assay to the binding of the antigen in the fourth assay of less than 3.0.  Neither of the PCT/US2016/019242 application or the 62249907 application provide a written description of selection of  conditionally active antibodies by subjecting the mutant antibodies to a third assay under conditions of the first value or the condition in the absence of the molecule or ion and  subjecting the mutant antibodies to a fourth assay under conditions of the second value or the condition in the absence of the molecule 
Accordingly, the effective priority date for the instant claims is not extended to the filing dates of the PCT/US2016/019242 application or the 62249907, but will be considered to be 8-31-2016, commensurate with the written description of selecting mutant antibodies or fragments thereof that have a ratio of binding to the antigen in the third assay to the binding of the antigen in the fourth assay of less than 3.0.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 69 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 69 requires that the conditionally active antibody or antibody fragment of claim 40 is a non-naturally occurring mutant antibody or antibody fragment evolved from a parent antibody or antibody fragment.  Claim 40 requires “evolving” the parent antibody or antibody fragment by mutating at least one amino acid to produce one or more mutant antibodies or antibody fragments.  The instant specification incorporates by reference to U.S. 8,709,755 a definition of “evolving” (page 6, paragraph [35] of instant specification).

As used herein, the term "evolution", or "evolving", refers to using one or more methods of mutagenesis to generate a novel polynucleotide encoding a novel polypeptide, which novel polypeptide is itself an improved biological molecule &/or contributes to the generation of another improved biological molecule (column 7, lines 49-54 of U.S. 8,709,755).

The requirement of “using one or methods of mutagenesis” limits the production of one or more mutant antibodies or antibody fragments” to those mutant form by in vitro mutagenesis resulting in a mutant antibody or fragment thereof which is non-naturally occurring.   Thus, claim 69 fails to further limit the scope of claim 40.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 64 and 71-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of 
Claim 64 requires that the molecule or ion in the method of claim 40 has a pKa up to 4 pH units away from the pH at the first condition. 
Claim 71 requires that that the molecule or ion in the method of claim 64 has a pKa up to 3 pH units away from the pH at the first condition
Claim 72 requires that that the molecule or ion in the method of claim 64 has a pKa up to 2 pH units away from the pH at the first condition.
Claim 73 requires that that the molecule or ion in the method of claim 64 has a pKa up to 1 pH units away from the pH at the first condition.
When given the broadest reasonable interpretation, “pH units away from the pH at the first conditions” include pH unis which are higher or lower than the pH at the first condition; pKa up to 4, 3 and 2 pH units away from the pH at the first condition, includes pKa values which are 4, 3 and 2 pH units lower and higher than the pH at the first condition,
The specification teaches  the unexpected finding that when the pH values of the assay solutions for the normal physiological conditions and aberrant condition  are different, an ion with a pKa in the range from about the middle point between the normal physiological pH and the aberrant pH can  greatly assist the binding between the mutant polypeptide and its binding partner, rendering the screening assay much more efficient in finding more hits or candidate polypeptides with high activity in the aberrant condition (page 53, paragraph [229]).  The specification teaches that the pKa may be less than one pH unit away from the aberrant pH, such that when the aberrant pH is an acidic pH, the pKa of the ion may be in the range from the “aberrant pH minus 1”  to the middle point between the aberrant pH and the normal physiological pH.  The specification teaches that when the aberrant pH is a basic pH, the pKa of a suitable ion may be in the range from “aberrant pH plus 1” to the middle point between the aberrant pH and the normal physiological pH (page 53, paragraph [230]).
The specification provides no objective evidence for an enhancement of screening efficiency for ions having a pKa which is 4, 3 and 2 units away from the pH of the aberrant condition, nor does the specification provide any objective evidence that under an aberrant pH which is acidic, the pKa of the ion can be +1 pH units away from the acidic pH, or that under an aberrant pH which is basic, the pKa of the ion can be -1 pH unit away from the basic pH.   The .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 40, 62-64, 67, 69, 71 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn et al (WO2013/134743) and Kodandapani et al (U.S. 2012/0108455, cited in a prior Office action).
Claims 40 and 69 are drawn to a method of producing an antibody or fragment thereof having a condition-dependent antigen-binding activity, said condition-dependent activity being dependent on a first value and a second value of the condition at which the activity is measured 
(i) evolving a parent antibody or fragment thereof by mutating at least one a.a. to produce one or more mutant antibodies or antibody fragments;
(iia) subjecting the one or more antibodies or antibody fragments to a first binding assay under the first value of the condition in the presence of the molecule or ion;
(iib) subjecting the one or more antibodies or antibody fragments to a second binding assay under the second value of the condition in the presence of the molecule or ion;
(iiia) subjecting the one or more antibodies or antibody fragments to a third binding assay under the first value of the condition in the absence of the molecule or ion;
(iiib) subjecting the one or more antibodies or antibody fragments to a fourth binding assay under the second value of the condition in the absence of the molecule or ion, and
(iv) obtaining one or more conditionally active antibodies or fragments thereof by selecting mutant antibodies or fragments thereof that have a ratio of binding to the antigen in the first assay and biding to the antigen in the second assay of at least 3.0, and a ratio of binding to the antigen in the third assay and binding to the antigen in the fourth assay of less than 3.0,
wherein the mutant antibodies or fragment thereof have a higher proportion of charged amino acid residues than the parent antibody or antibody fragment.
Claim 62 requires that the ratio of activity in the first assay of claim 40 to the activity in the second assay is at least 4.    Claim 63 specifies that the molecule or ion of claim 40 is selected from a group including lactate.  Claim 64 specifies that the first and second conditions of the method of claim 40 are pH and the molecule or ion has a pKa up to 4 pH units away from the pH at the first condition.  Claim 67 requires that the first condition of the method of claim 40 is a pH of 5.5-7.2 and the second condition is a pH of 7.2-7.6.  Claims 71 and 72 require that the first and second conditions of claim 64 are pH and the molecule or ion has a pKa up to 3 pH units away from the pH at the first condition and a pKa up to 2 pH units away from the pH at the first condition, respectively.  
Vaughn et al teach a condition dependent anti-EGFR antibody or antigen-biding fragment thereof that is conditionally active under conditions in a tumor microenvironment wherein the anti-EGFR antibody exhibits a ratio of binding activity to EGFR under conditions in a tumor environment compared to under conditions in a non-tumor environment of at least 3 (page 3, 
Vaughn et al incorporated by reference Kodandapani et al (U.S. 2012/0108455, Application no. 13/200,666: Methods for Assessing and Identifying or Evolving Conditionally Active Therapeutic Proteins) (page 1, lines 12-28).  Kodandapani et al teach an in vitro method for identifying/selecting a therapeutic protein that treats tumors and is more active at low pH than at about neutral pH comprising testing a collection of variants in a combinatorial library for activity under a first and second set of conditions wherein the first and second conditions include one or more conditions that exit in a tumor microenvironment compared to a non-tumor microenvironment selected from parameters including low pH and increased lactate, and the second set of conditions includes  the corresponding parameters in a non-tumor microenvironment (claim 47, section e), wherein the plurality of proteins  comprise or a modified variants of a therapeutic protein that treats a tumor, and a first collection of variants are tested in each of the first and second set of conditions; f) selecting /identifying  proteins that have  
Vaughn et al teach a particular examples wherein anti-EGFR antibodies exhibit reduced activity at neutral pH compared to  activity at lower pH; anti-EGFR exhibit  increased activity at increased lactate concertation; and anti-EGFR exhibit increased activity at both reduced pH and elevated lactate levels (page 98, line 26 to page 99, line 2). Vaugh et al teach that therapeutic, anti-EGFR antibodies principally targeted to the tumor environment of acidic pH and elevated 
Vaugh et al do not specifically teach subjecting  the one or more mutant antibodies or antibody fragments thereof to a third assay for testing the binding  under the  condition of low pH consistent with the tumor microenvironment in the absence of lactate; and subjecting the one or more mutant antibodies or antibody fragments thereof to a fourth assay for testing the binding  under the  condition of normal pH consistent with a non-tumor microenvironment in the absence of lactate and obtain one or more conditionally active antibodies or fragments thereof wherein  the ratio of the binding to the antigen in the third assay to the binding of the antigen in the fourth assay is less than 3.0..
It would have been prima facie obvious at the time of the effective filing date to test the mutant antibodies of one or more mutant antibodies or antibody fragments thereof to a third assay for testing the binding  under the condition of low pH consistent with the tumor microenvironment in the absence of lactate and in a fourth assay for testing the binding  under the condition of low pH consistent with the tumor microenvironment in the absence of lactate and selecting mutant antibodies wherein the binding ratio to the antigen in the third and fourth assay was less than 3, and the binding ratio to the antigen in the first and second assay was greater than three.  One of skill in the art would be motivated to select anti-EGFR antibodies wherein the ratio of binding to EGFR in the first assay comprising low pH and high lactate and second assay comprising normal pH and low lactate was greater than three because this is taught by Vaughn et al, one of skill in the art would also have been motivated to carry out a third assay at low pH and low lactate and a fourth assay carried out at normal pH and low lactate to select from the anti-EGFR antibodies  having a ratio of greater than 3 from the first and second assay, anti-EGFR antibodies having a ratio of less than three from the third and fourth assay.  One of skill in the art would have been motivated to do so because Vaughn et al teach anti-EGFR antibodies having reduced activity at neutral pH relative to lower pH; anti-EGFR antibodies that have increased activity at increased lactate concentration and anti-EGFR antibodies that bind with increased activity at both reduced pH and increased lactate concentrations.  One of skill in the art would understand that a ratio of less than 3 for the third and fourth assay would be 

All other rejections and/or objections as set forth or maintained in the prior Office action are withdrawn in light of applicant’s arguments regarding the ratio of binding to the antigen in the first assay to the binding to the antigen in the second assay of at least 3.0 and a ratio of the binding of the antigen in the third assay to the binding to the antigen in the fourth assay of less than 3.0.

Allowable Subject Matter
Claims 65, 66 and 74 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643